Title: Hezekiah Niles to Thomas Jefferson and James Madison, [ca. 1 November 1817]
From: Niles, Hezekiah
To: Jefferson, Thomas,Madison, James


                    
                        ca. 1 Nov. 1817
                            
                        
                    
                    It is not a common occasion, venerable fathers of the republic, that could induce me to prefix your names to a public address. In my estimation, there is something in it that may make me liable to be considered indiscreet, if not impertinent, by some who will not take the trouble to ascertain whether I am influenced by an honest intention, or not. I am unwilling to be suspected of either of these, towards you—and yet when I regard the vast importance (in my opinion) of the matter that I have to propose, and feel the weakness of my powers to press it upon you as I think it deserves, I am truly humbled. There is no affectation in this—several gentlemen in the United States can produce evidence in my own hand-writing, that I have long entreated them to undertake that which I am now about to do—they have unanimously, and in very flattering terms, approved of the project, while they referred it back to myself, calling upon me to lay it before you and my countrymen, for consideration. Thus situated, the only alternative is to abandon one of the fondest wishes of my heart, or to attempt to excite an interest in favor of it.
                    There are very few men that live for themselves, or belong to themselves, only. Some isolated individuals, like specks in the great ocean, are so barren of aught that is good, as to exempt them from this general remark: but we belong to our families—to neighborhoods—to counties—to states—to nations, and to the world, according to our different abilities to serve the human race. Hardly any man’s character or talents are entirely his own—they are the property of the circle within which he moves: and every one may be respectively called upon to exert them for the common benefit of his sphere.
                    Impressed with these sentiments, I am about to invite you to lend to the people of the United States, (to whom it belongs) the weight of your talents and character to influence the education of their children—to teach them, not only the reverence due to their Creator in the days of their youth, and the necessity of a due observance of the moral law, but to impress upon their tender minds an unextinguishable love of country and a profound respect for its republican institutions; so that, as they come to maturity, they may proudly feel that they are men;—and acknowledge no superior but God and the law.
                    “Delightful task to rear the tender thought,
                    And teach the young idea how to shoot.”
                    
                    I have exerted myself a little, according to the ability afforded, and I trust not without some profit, to build up a national character—but “the work is great and the laborers are few.” I am much encouraged, however, by the belief that a proud monument is erecting in the hearts of my countrymen, sacred to freedom; pledged to perpetuate the principles of the revolution, and to preserve inviolate those of our invaluable system of government. In this glorious edifice, I would entomb party distinctions, whenever the republic should be assailed. “A difference of opinion is not always a difference of principle,” as to the choice of men and measures; but I sincerely deprecate the unsafe state of things which must inevitably grow out of a too easy yielding up of our wills to the wills of others. A manly and intelligent opposition is the life of liberty—without it, the most active and generous form of government will sink into a dangerous calm, the precursor of unprincipled faction, or finished despotism: but there is a point at which opposition ought to cease, and “all, at the call of the law, should rally round the standard of the law, and unite in common efforts for the common good.” But how is this point—this most important, most essential point, to be discovered, in the bustle of party and phrenzy of faction? I can see no other way than through an appeal to the hearts and consciences of men—and as these are much moulded by education, “for as the twig is bent the tree’s inclined,” how interesting is it that that education should be properly conducted!—that its elementary principles should lead to a love and inspire a pride of country! Like a rock, planted by the Eternal in the great deep, it will resist the buffetings of nations, or bear the eagle-banner to the mountains’ tops, if the vallies and plains should bow to an oppressor. But you, gentlemen, require none of my arguments to convince you of these things.
                    Our nation is young—we are but just separated from a country whose rule of action and habits of thinking are much the reverse of what our’s should be. We have not yet had time, perhaps, to ascertain all that is needful to us in our national capacity; and it is hard to break through old rules, however erroneous they may appear to the few that trouble themselves with investigating their operation. We are too generally disposed to do a thing which our fathers did before us, because they did it; shrinking from the labor of examining for ourselves.—Hence it is peculiarly the duty of the few, when they observe that the ancient tract (though originally good) from time or circumstance, ought no longer to be followed, not only to expose its errors or imperfections, but also to direct the many to a new one that may be travelled safely.
                    
                    Much has been accomplished by the general devotion of the people—by a wise administration of their public affairs, and by the courage and skill of the army and navy of the United States, to exalt the character of our country and countrymen: but the pride which these have justly excited is not yet fully rooted: the warm feelings of patriotism that burst forth from such causes will be deadened as Time lays his hand upon them, unless we seize him by the forelock while we impart them to our children. And this, in my opinion, can be the most certainly done through our common schools—in the very A. B. C. of manhood. I solicit you to penetrate these, by giving to us two or three elementary books, fitted to lead our children to moral and political truth and virtue.
                    Without condemning en masse the books generally used in our schools, it may safely be said, that for the false principles of men and things which so much abound in the United States, we are more indebted to the use of books carelessly put into the hands of our youth, than to any thing else. Many of them are expressly calculated to inspire a belief in the “divine right of kings,” and the train of silly notions that are pendant on this grand absurdity. These books, if not always of foreign product, very generally possess foreign feelings—for he must fear the lash of criticism that dares to diverge from the line laid down by our British masters in literature, who rule as absolute in this department as they once did in the political. We seek a new revolution, not less important, perhaps, in its consequences than that of 1776—a revolution in letters; a shaking off of the fetters of the mind: and, like the political dismemberment from England, it requires the wisest heads and ablest hands in the republic. To effect it, it seems to me most needful that we should begin with the establishment of first principles; which, as the Declaration of Independence, shall be the base of all the rest—the common reference in cases of doubt and difficulty.
                    The compilation of these books, from the abundant materials that may so easily be obtained, with your mature judgment and nice discrimination, would not much interfere with the repose that you have so richly earned;—and, stamped with the authority of either of your names, would instantly supersede most others used in our schools. So great would be the confidence of parents in these works, that they would, unreservedly, direct them to be put into the hands of their offspring, “the hope of posterity;” assured, that while their literary education was accomplishing, they would also learn their duty to themselves and their country, as men and citizens. The books that I would wish to see written or compiled, are, plainly, a spelling-book and a reading-book.
                    
                    If I could suppose there was any thing in this request derogatory to the dignity of your characters, I entreat you to believe that I am one of the last men in the United States that would prefer it. On the contrary, and after the best reflection I could give to the subject,  I have firmly believed, that such performances by you would have a mighty effect to hand down your names to future ages, as rivals for the fame of Socrates and Plato; and give a finish to your reputation as philosophical statesmen. It is the glory, the imperishable glory, of the greatest men of antiquity, that they were instructors of youth; that they taught even as it were in the market place, those doctrines which have given them to immortality. We ask not this labor of you, venerable fathers—we only ask from you the introduction of a line of principles by which our children shall be taught. All men will agree that you are competent—most competent, to this; and when the weight of your character is superadded to the excellency of your talents and the power of your acquirements, the tout ensemble of the effect will be irresistible. How can it be a falling off from the dignity of the author of the Declaration of Independence, that he was also the author of a plan to perpetuate its inestimable principles?—or that he, under whose administration his country rose into a blaze of glory, in the shades of retirement devoted a part of his leisure to keep the flame alive?—that one who had been twice elected chief magistrate of the republic by the deliberate ballot of its citizens, and who passed into the ranks of private life, after two periods of service, with his own free will, felt himself inclined to lend his support to those rules of action under which his country had prospered, and he himself received the highest honors that it was in the power of his countrymen to bestow? This applies to either of you, and the request is made jointly, or severally, that you would undertake the things proposed.
                    One more remark, and I have done. This address is made publicly, because in my private character I would not have presumed to hope to induce a compliance with the request that is made. But, perhaps, I may have struck a string that is in unison with the feelings of the people: if such is my good fortune, success is almost certain—for, it is my opinion, that neither of you will resist the general wish of your fellow-citizens, in a case like this.
                    
                        With the most sincere desires, that the evening of your days may be as happy as the dawn and meridian of your lives have been beneficial to your country, I am, your very respectful and grateful friend,
                        
                        The Editor of the Weekly Register.
                    
                